IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JAMAAL ALI BILAL f/k/a                  NOT FINAL UNTIL TIME EXPIRES TO
JOHN L. BURTON,                         FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
      Petitioner,
                                        CASE NO. 1D15-2134
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed June 2, 2015.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Jamaal Ali Bilal, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is denied on the

merits.

RAY, SWANSON, and MAKAR, JJ., CONCUR.